COWART, Judge.
The juvenile judge may, pursuant to section 39.08(1), Florida Statutes, order the child named in a petition for delinquency to be evaluated by a district school board educational needs assessment team. However, that statute does not authorize the juvenile judge to order the district school board to cause such an assessment team to evaluate such child, nor to order the district school board to provide an educational program as an alternative to its expulsion of the child from the public schools.
The writ is issued and the juvenile judge is prohibited from enforcing that certain order dated January 29, 1985, in the juvenile case of In the Interest ofG.L.H., Nos. 84-1444CJA and 84-1466CJA, in the Juvenile Division of the Circuit Court of the Eighteenth Judicial Circuit, in and for Seminole County, Florida.
PETITION FOR WRIT IS GRANTED.
DAUKSCH and SHARP, JJ., concur.